Exhibit 10.5

NEITHER THIS NOTE NOR THE SECURITIES WITH WHICH THIS NOTE MAY BE REPAID HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES ACT”) AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

Promissory Note

 

$8,500,000

   April 25, 2006

1. FOR VALUE RECEIVED, Biovax Investment LLC, a Delaware limited liability
company (“Maker”) promises to pay to the order of Biolender, LLC, a Delaware
limited liability company (“Payee”), in lawful money of the United States of
America in immediately available funds at 324 S. Hyde Park Ave., Suite 350,
Tampa, Florida 33606, or at such other location as Payee may designate from time
to time, the principal sum of Eight Million Five Hundred Thousand Dollars
($8,500,000) (or such lesser amount as may be advanced by Payee to Maker and be
outstanding in connection with this Note), with interest as provided herein (the
“Loan”). Capitalized terms not otherwise defined herein shall have the meanings
set forth in, and the interpretations applicable thereto, the Loan and Security
Agreement of even date herewith between Maker and Payee (as amended and modified
from time to time in accordance with its terms, the “Loan Agreement”).

2. Interest on the Loan shall accrue on the outstanding principal amount of the
Loan at the rate of 5.18% per annum, non-compounding, commencing on the
Effective Date until the date that is ninety (90) months and two (2) days from
the Effective Date (the “Maturity Date”); and shall be payable as follows:
(i) 0.64% interest per annum, non-compounding, shall be payable in arrears on a
monthly basis commencing on the first day of the calendar month following the
Effective Date and continuing on the first day of each calendar month thereafter
until the Maturity Date; and (ii) any remaining accrued and unpaid interest
shall be payable in one installment on the Maturity Date as set forth in
Section 3a. below. All interest on the Loan shall accrue based on the actual
number of days elapsed and calculated based on a year of three hundred and sixty
(360) days.

3. a. The outstanding principal amount on the Loan shall be due and payable by
Maker, together with all accrued and unpaid interest thereon, on the Maturity
Date (i) in cash in the amount of the outstanding principal amount on the Loan,
together with all accrued and unpaid interest thereon, if Maker received cash
distributions from Telesis CDE Two, LLC (the “CDE”) on the Maturity Date from
loan repayments of Biovax, Inc. to the CDE, or (ii) in shares of Common Stock of
Biovest International, Inc. (the “Company,” and such shares, the “Shares”), if
Maker received shares of Common Stock from the CDE on the Maturity Date. The
number of Shares payable under Section 3.a(ii) above shall be determined by
dividing the outstanding principal amount on the Loan, together with all accrued
and unpaid interest thereon, by the Conversion Price as defined and further
described in Section 3.3 of that certain Convertible Loan Agreement among
Biovax, Inc., the Company and the CDE.



--------------------------------------------------------------------------------

b. The Shares will not be registered under the Securities Act and accordingly
transfer of the Shares is restricted as to transfer. It is understood that a
legend substantially in the form as set forth below shall be affixed to any
certificate issued in connection with the Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE 1933
ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE 1933 ACT.

4. Maker may, at its election, from time to time prior to maturity, prepay
without penalty all or any portion of the principal indebtedness of this Note.

5. If payment for which notice has been duly given hereunder is not made when
due, or if any payment due under any other note given by Maker to Payee is not
made when due, then interest on the unpaid principal amount of this Note and any
other promissory notes given by Maker to Payee shall accrue from the date of
default in the earliest due payment at a rate per annum equal to fifteen percent
(15%) or the maximum rate permitted by law, whichever is less, until all past
due principal and interest have been paid, and, at the election of Payee without
further notice, all principal and interest hereunder and under any such other
promissory notes shall be due and payable forthwith.

6. Demand for payment shall be presumed to have been issued and the entire
unpaid principal sum of this Note, together with accrued interest thereon, if
any, shall become immediately due in the event of the occurrence of any one or
more of the following: the filing by Maker of a voluntary petition in
bankruptcy; or the failure by Maker within thirty (30) days thereof to lift any
filing against Maker of any involuntary petition in bankruptcy; or any execution
against or attachment of any substantial portion of Maker’s assets; or the
adjudication of Maker as bankrupt; or any admission by Maker of insolvency or
declaration of Maker as insolvent; or the failure, inability, or unwillingness
of Maker to pay its debts when and as they become due; or the application by
Maker for, consent of Maker to, or acquiescence of Maker in, the appointment of
a trustee, receiver, sequestrator, or other custodian for Maker or any of its
property; or any assignment by Maker for the benefit of its creditors; or the
invalidity or illegality of any portion of this Note by reason of any act or
omission by Maker.

7. No delay or omission of Payee to exercise its rights hereunder shall impair
any such right or power or shall be construed to be a waiver of any such default
or any acquiescence therein. Any acceptance by Payee of a partial or late
payment made hereunder shall not establish a custom, waiver, or acquiescence. No
waiver of any default shall be construed, taken, or held to be a waiver of any
other default, or waiver or acquiescence in, or consent to any further or
succeeding default of the same nature. Maker waives demand, notice, and protest
and any defense by reason of extension of time for payment or other indulgence
granted by Payee.

8. By the terms of the Loan Agreement, the undersigned has pledged and does
hereby pledge to Payee and grant Payee a first priority security interest in the
entire interest of the undersigned in the CDE, which

 

2



--------------------------------------------------------------------------------

has been acquired by the undersigned in part with the proceeds of the loan
evidenced by this Note, as security for the payment of this Note. In the event
of default by the undersigned in the payment of any principal or interest due
upon this Note, Payee shall have, and is hereby granted, upon the expiration of
any applicable notice and cure period, all of the rights and remedies of a
secured party under the Uniform Commercial Code with respect to such collateral.
Additional provisions relating to such security interest and the enforcement
thereof are contained in that Loan and Security Agreement, which provisions are
hereby incorporated in this Note by reference as though fully set forth herein.

9. In the event of a default hereunder, Maker shall pay to Payee, on demand, all
reasonable costs and expenses incurred by Payee in enforcing its remedies
hereunder, including without limitation attorneys’ fees for advice concerning
this Note or the collateral hereunder, whether or not suit is filed, or for
representation in any enforcement hereof or dispute hereunder, whether
instituted by Payee, Maker, or any third party, and all other costs and expenses
of collection of amounts due hereunder, protection or realization of any
collateral for payment thereof, and resale of such collateral.

10. It is the intention of Maker and Payee to conform strictly to applicable
usury laws. Accordingly, notwithstanding anything to the contrary in this Note,
amounts constituting interest under applicable law and contracted for,
chargeable or receivable hereunder or under this Note shall under no
circumstances, together with any other interest, late charges or other amounts
which may be interpreted to be interest contracted for, chargeable or receivable
hereunder, exceed the maximum amount of interest permitted by law, and in the
event any amounts were to exceed the maximum amount of interest permitted by
law, such excess amounts shall be deemed a mistake and shall either be reduced
immediately and automatically to the maximum amount permitted by law or, if
required to comply with applicable law, be canceled automatically and, if
theretofore paid, at the option of Payee, be refunded to Maker or credited on
the principal amount of this Note then outstanding.

11. This Note is given to Payee at its principal place of business in the State
of Delaware, and shall be deemed to be made at such location. This Note shall be
governed and controlled, as to interpretation, validity, enforcement, and in all
other respects, by the laws of the State of Delaware, without regard to its
conflict of laws provisions.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the day and
year first written above.

 

Maker:

Biovax Investment LLC,

a Delaware limited liability company

By:   Biovax Investment Corporation,   a Delaware corporation,   its managing
member   By:  

 

  Its:  

 

Signature Page – Promissory Note